Citation Nr: 1709980	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Obstructive Sleep Apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to February 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

In May 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In April 2012, the RO promulgated a statement of the case concerning the issue granted herein as well as increased ratings for a back disability and erectile dysfunction.  The Veteran's subsequent VA Form 9, perfecting the appeal, indicated that the Veteran wished to only appeal the claim for entitlement to service connection for OSA.

The Board observes that the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU) in June 2016 due to all of his service-connected disabilities.  The claim was subsequently determined as moot in a October 2016 rating decision due to the Veteran receiving a 100 percent schedular rating as well as Special Monthly Compensation, S-1 and K-1. The Board additionally notes that as the Veteran's underlying claim is for service connection, rather than for a higher rating for service-connected disability, the holding Rice is not for application in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU may be considered a component of a higher rating claim when expressly raised by a claimant or reasonably raised by the record).  Under these circumstances, the Board does not currently have jurisdiction over the issue of entitlement to a TDIU.



FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's OSA is related to service and is also secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for the establishment of service connection for OSA are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for OSA.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).


Regulations and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Further, certain chronic diseases, including organic diseases of the nervous system, may be presumed to be service connected if they manifest to a degree of 10 percent or more within one year of discharge from qualifying service.  38 C.F.R. §§ 3.307, 3.309 (2016). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has submitted nexus opinions relating his OSA to his service-connected diabetes as well as to service.  

A December 2011 VA examination indicates that the Veteran was diagnosed with severe OSA in December 2008.  The examiner observed many risk factors for OSA to include diabetes as the increased apneas and hypopneas during sleep are associated with insulin resistance.  The examiner additionally indicated that the Veteran has other risk factors such as obesity, a narrow airway and hypothyroidism which would have caused the OSA independent of his diabetes.  The examiner also indicated that the diabetes did not aggravate the OSA as his sleep apnea improved with use of the c-pap machine.

A September 2012 letter from a VA provider indicates that the Veteran was diagnosed with diabetes in 1996, related to his elevated body mass index.  In 2008, he was diagnosed with OSA and he reported decades of poor sleep hygiene and daytime somnolence.  The provider indicated that the Veteran's long history of increased body mass index, issues related to sleep hygiene and history of diabetes are all related.  

An April 2016 opinion indicated that the Veteran's service-connected diabetes is a primary risk factor for the development of sleep apnea because of the increased apneas and hypopneas during sleep that are associated to insulin resistance; also noting that the Veteran's sleep apnea likely went back to the 1970's.  

An additional undated opinion from Dr. C, DMD, indicates that Dr. C treated the Veteran from 1975 to 1978 when he was stationed in Giessen, Germany.  Dr. C indicates that the Veteran spoke extensively at that time about the Veteran's sleep/snoring problems; these symptoms most likely being the early stages of sleep apnea.

The Veteran has submitted medical statements from medical professionals indicating his diagnosed OSA is related to service as well as being secondary to his service-connected diabetes mellitus; there is no contrary conclusive medical opinion of record.  The Board observes in this regard that the VA examination report, although not conclusively, also finds that the Veteran's diabetes is a risk factor for OSA.  As such, Veteran's claim for service connection for OSA is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Entitlement to service connection for OSA is granted.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


